Case 2:20-cv-10810-MAG-APP ECF No. 11 filed 06/23/20         PageID.114      Page 1 of 2




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

Mohammad Hassan,

      Plaintiff,                           Civil No. 20-10810

v.                                         Honorable Mark A. Goldsmith

United States Department of State,         Mag. Judge Anthony P. Patti
et al.,

      Defendants.

      STIPULATION FOR EXTENSION OF TIME TO ANSWER OR
           OTHERWISE RESPOND TO THE COMPLAINT


      By stipulation of the parties, through their counsel, Defendants shall have until

August 21, 2020, to file an answer or otherwise respond to the petition for writ of

mandamus. Because of the COVID-19 pandemic, there is limited access to personnel

and access to records. The extension will allow Defendants time to receive and

review case-related material.

      SO ORDERED


Dated: June 23, 2020                          s/Mark A. Goldsmith
      Detroit, Michigan                       MARK A. GOLDSMITH
                                              United States District Judge
Case 2:20-cv-10810-MAG-APP ECF No. 11 filed 06/23/20    PageID.115   Page 2 of 2




SO STIPULATED AND AGREED:

BIRACH LAW, PC                            Matthew Schneider
                                          United States Attorney

/s/ Robert M. Birach (w/consent)          /s/ Lynn M. Dodge
Robert M. Birach (P29051)                 Lynn M. Dodge (P38136)
26211 Central Park Blvd., Suite 209       Assistant United States Attorney
Southfield, MI 48076                      211 W. Fort St., Ste. 2001
(313) 964-1234                            Detroit, MI 48226
bob@cgblegal.com                          (313) 226-0205
                                          lynn.dodge@usdoj.gov

Attorney for Plaintiff                    Attorneys for Defendants
Dated: June 22, 2020                      Dated: June 22, 2020




                                      2
